DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bazinet et al (Fig. 1).
Regarding claims 1 and 8, Bazinet et al (Fig. 1) discloses an amplifier circuit comprising a Schmidt trigger (32) having an input (- input terminal of 32) electrically coupled to an input (V IN) of the amplifier circuit (Fig. 1), a switching network (12, 14) electrically coupled to an output (62) of the Schmidt trigger (32), an inductor (18) electrically coupled to the switching network (12, 14) and wherein based on a state of the switching network (12, 14), the switching network (12, 14) provides a positive supply voltage (when the switch 12 is on and switch 14 is off) or a negative supply voltage (when the switch 12 is off and switch 14 is on) to the inductor (18) and wherein the inductor (18) provides a circuit path for current to flow to an output (V OUT) of the amplifier circuit (Fig. 1), a first resistor (22) electrically coupled to the inductor (18), a capacitor (20) electrically coupled to the first resistor (22), a first feedback circuit (19, 18, 53, 52, output resistor of 52, 56, 60, 32) which provides a first feedback signal (output signal of 52) to the input (60) of the Schmidt trigger (32) based on a voltage at a first node (the node between the elements 18 and 22) electrically coupled to the first resistor (22) and to the capacitor (20), a second resistor (48) electrically coupled to the output  (V OUT) of the amplifier circuit (Fig. 1), a third resistor 
Regarding claim 5, wherein a first terminal (left terminal of resistor 22) of the first resistor (22) is electrically coupled to the inductor (18) and to the first switch (12) and to the second switch (14) and a second terminal (right terminal of resistor 22) of the first resistor (22) is electrically coupled to a first terminal (upper terminal of capacitor 20) and to the first node (the node between the elements 18 and 22) and a second terminal (lower terminal of capacitor 20) of the capacitor (20) is electrically coupled to ground (ground).
Regarding claim 6, wherein the Schmidt trigger (32) provides hysteresis to the amplifier circuit (Fig. 1).
Regarding claims 7 and 9, Bazinet et al (Fig. 1) further comprising filter circuitry (16) coupled to the inductor (18) which smooths fluctuations in the magnitude of the current flowing through the inductor (18) to the output (V OUT) of the amplifier circuit (Fig. 1).
Regarding claim 10, wherein the first resistor (22) operates to sense a current flowing through the inductor (18), and wherein generating the feedback signal (output signal of 52) including electrically coupling the first terminal (left terminal of resistor 22) of the first resistor (22) as the first input (lower input of 52) to an instrumentation amplifier (52) and electrically coupling the second terminal (right terminal of resistor 22) of the first resistor (22) as the second input (upper input of 52) to an instrumentation amplifier (52) and wherein the instrumentation amplifier (52) operating as a differential amplifier which produces the feedback signal (output signal of 52) based on the difference in the voltage .

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
	#2632